Title: To Thomas Jefferson from Lafayette, 1 September 1803
From: Lafayette, Marie Joseph Paul Yves Roch Gilbert du Motier, Marquis de
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            La Grange 14th fruct. September the 1st 1803
          
          This Letter Will Be Delivered By M. de foncin Whose Abilities as an Engeneer, and Whose personal Character Entitle Him to Your particular Notice—our Acquaintance with Him dates from a time Not Unknown to You When an Enterprise Had Been Made at Cayenne for the Gradual Abolition of Slavery—M. de foncin’s zeal on the Occasion, and His Actual perseverance in the principles of Humanity and Justice Make me Wish He May be favoured with Your Kind Attention—to Which General Motives I Beg Leave to Add that I am Under Obligations to His friendly interest in My Behalf. My Wife Who Has a Great Regard for Him joins with me in the Recommendation.
          I Hope You Have Received My Letters and those to our friend Madisson Respecting the Grant of lands with Which I Have Been Honoured—While I keep the Most Grateful Sense of that Very flattering and Useful favour, and While I Affectionately feel My Obligations to You on the Occasion I took the Liberty to Send a power of Attorney in Blank Requesting You, Madisson, and Mr. Gallating Who Has Been particularly kind to me in this Affair, to Act in My Name for the Location as You think the Best to Be done.
          My friends Cabanis and tracy Have Several Months Ago desired me to present to You Copies of Books Lately published by them—Mr. Livingston, Who took charge of the Envoice Has Not Yet Heard of its Arrival, nor do I know Whether they Have Come to Hand.
          To the Correspondance of the American Minister I Refer You for European News—The Cession of Louisiana is to me An inexhaustible Source of Satisfaction—I think the British Government in their Late declaration of War have Misunderstood the Affairs of france, and Mismanaged those of their own Country—to the World I wish Liberty and peace.
          The fracture of My thigh is Mended—But I still Walk Upon Crutches—My Wife and family Who are at La Grange Request their Best Respects to be presented to You—We all Join in Affectionate Compliments to Your Amiable daughters—I Had Yesterday a Letter from My dear Cousin tessé who is Well in a Country Seat at Aulnay, where she Has Laid out a Most pleasant Garden.
          Adieu, my dear Sir, I am with the Most Affectionate Grateful Regard Your Constant friend
          
            
              Lafayette
            
          
        